                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
V.                                                  )      4:19CR100
                                                    )
RASHA WN CORNELL FEREBEE                            )
                                                    )
        Defendant.                                  )


                                          ORDER


              Counsel in the above-captioned case have advised the Court that all pretrial

motions have been complied with and/or that all matters raised in the parties' motions have been

resolved by agreement. Therefore, a hearing in this case is deemed unnecessary. All motions

filed on behalf of the defendant, Rashawn Ferebee, are dismissed.

              SO ORDERED, this /     /ff, day of September 2019.


                                            UNITED STATES MAGISTRATE JUDGE
                                            SOUTHERN DISTRICT OF GEORGIA
